 

Exhibit 10.1

 



THIRD AMENDED AND RESTATED LOAN AGREEMENT

 

This Third Amended and Restated Loan Agreement (the “Agreement”) is made
effective as of July 6, 2020 (the “Effective Date”), by and among TRONCO ENERGY
CORPORATION, a Delaware corporation (“Borrower” or “Tronco”) and SUPERIOR
DRILLING PRODUCTS, INC., a Utah corporation or Assigns (the “Lender”).

 

RECITALS:

 

A. On or about August 8, 2017, the parties executed that certain Second Amended
and Restated Loan Agreement (the “Amended and Restated Loan Agreement”).

 

B. Borrower and Lender desire to enter into this Agreement, which shall
supersede the Second Amended and Restated Loan Agreement in its entirety to
reflect a reduction in the interest rate on the Note, as hereinafter defined, to
a fixed interest rate of two percent (2%) per annum and defer the first interest
payment that was otherwise due on December 31, 2020 to first being due on
December 31, 2021.

 

TERMS OF AGREEMENT:

 

NOW, THEREFORE, FOR VALUE RECEIVED, the sufficiency of which is acknowledged,
the Second Amended and Restated Loan Agreement shall be amended and restated in
its entirety to read as follows:

 

ARTICLE I

 

Commitment Use of Proceeds and Collateral

 

Section 1.1 Commitment/Advances. From and after the Effective Date of this
Agreement, the outstanding principal balance of the Note and the Loan shall be
fixed as a term loan and no further advances will be made under the terms of the
Note or of this Agreement.

 

Section 1.2 Promissory Note. The amounts due and owing under this Agreement
shall be evidenced by that certain Third Amended and Restated Promissory Note
dated as of July 6, 2020 (the “Note”) of the Borrower dated as of the Effective
Date, payable to the order of Lender in the original principal amount of
$7,091,162.00, and providing for interest on the outstanding principal balance,
at the fixed interest rate of two percent (2%) per annum.

 

Section 1.3 Collateral for Agreement. The collateral for the credit facility
evidenced by this Agreement shall be as set forth on Schedule 1.3 attached
hereto and all applicable references in this Agreement to any such collateral
documents shall be as defined on Schedule 1.3 (collectively, the “Collateral
Documents”).

 

The Collateral Documents, the Note and this Agreement shall sometimes be
referred to herein collectively as the “Loan Documents”. In the event of a
conflict between the terms of this Agreement and the terms set forth in any of
the Loan Documents, the terms set forth in this Agreement shall be controlling,
except to the extent, and only to the extent, that the terms set forth in the
specific Loan Document are required to be controlling by applicable state law.

 

Section 1.4 Term. The Note and any and all obligations of Borrower under this
Agreement shall mature on December 31, 2022 (“Maturity Date”).

 

 

 

 

ARTICLE II

 

Payments of Principal and Interest/Additional Consideration

 

Section 2.1 Interest Payments. All interest payments shall be calculated on the
average daily principal balance outstanding under the Note.

 

Section 2.2 Principal Payments. Subject to the provisions of Section 2.3 below,
all outstanding principal due under the Note plus all accrued and unpaid
interest shall be due and payable in full on the Maturity Date.

 

Section 2.3 Mandatory Prepayment. Notwithstanding the provisions of Sections 2.1
and 2.2, Borrower shall make prepayments on the Note if any of the properties
secured by the Deeds of Trust are liquidated and any net proceeds remain after
payment of any applicable taxes and all other transactions costs and fees are
paid by Borrower. Borrower shall make such prepayments within ten (10) business
days following settlement of all taxes and other obligations arising under the
properties secured by the Deeds of Trust and receipt of the collected sales
proceeds.

 

Section 2.4 Application of Payments; Prepayments. Notwithstanding any provision
contained herein to the contrary, Borrower may prepay the Loan, in whole or in
part, at any time without premium or penalty. Any prepayments shall be applied
first to any fees and expenses incurred by Lender in enforcement of the Loan
Documents or any other document evidencing or securing the obligations of
Borrower and/or its subsidiaries under this Agreement or under such documents,
then to accrued interest and then to the principal balance outstanding;
provided, however, if at any time Lender receives from Borrower an amount
applicable to the Note which is less than all amounts due and payable at such
time, Lender may apply that payment to amounts then due and payable in any
manner and in order determined by Lender, in its sole discretion. Borrower
agrees that neither Lender’s acceptance of the payment from Borrower in the
amount that is less than all amounts then due and payable, nor Lender’s
application of such payment of such payments shall constitute either a waiver of
the unpaid amounts or an accord and satisfaction.

 

Section 2.5 Events upon Repayment of Loan. Upon the full, complete and final
repayment and discharge by Borrower of all of the obligations under the Loan
Documents, Lender shall, promptly, after such repayment and discharge have
occurred, release the Guarantors’ obligations under the Guarantees, as well as
all of its liens and security interests under the Deeds of Trust and the
Security Agreement-Pledges and any other Loan Document executed by Borrower
and/or any other subsidiaries to evidence or secure the indebtedness and/or
obligation(s) of Borrower and/or any other subsidiaries under this Loan
Agreement.

 

ARTICLE III

 

Conditions To Agreement

 

The obligation of Lender to enter into this Agreement shall be subject to the
prior or concurrent satisfaction (or in Lender’s discretion, the waiver) of each
of the conditions precedent set forth in this Section.

 

Section 3.1 Resolutions. Lender shall have received from Borrower a certificate
of its Secretary, Assistant Secretary or other appropriate officer, as
applicable, as to:

 

(i) resolutions of its Board of Directors or Managers, as the case may be, then
in full force and effect authorizing the execution, delivery and performance of
this Agreement and the Note and each other Loan Document to be executed by it;

 

2

 

 

(ii) the incumbency and signatures of those of its officers and/or managers
authorized to act with respect to this Agreement; and

 

(iii) that Borrower and its subsidiaries are in compliance with all of the
covenants and agreements contained in this Agreement.

 

Section 3.2 Delivery of Note. Lender shall have received the Note duly executed
and delivered by Borrower.

 

Section 3.3 Confirmation of Security Agreement-Pledge-MFHC. By its execution
hereof, Meier Family Holding Company, LLC (“MFHC”) hereby confirms the
continuation and legal, valid and binding effect of the Security
Agreement-Pledge-MFHC.

 

Section 3.4 Confirmation of Security Agreement-Pledge-MMC. By its execution
hereof, Meier Management Company, LLC (“MMC”) hereby confirms the continuation
and legal, valid and binding effect of the Security Agreement-Pledge-MMC.

 

Section 3.5 Confirmation of Security Agreement-Pledge. By their execution
hereof, each of Annette Meier and Troy Meier hereby confirms the continuation
and legal, valid and binding effect of the Security Agreement-Pledge each
individually executed on April 14, 2017.

 

Section 3.6 Confirmation of the Guaranty. By their execution hereof, the
Guarantors hereby confirm the continuation and legal, valid and binding effect
of the Guaranty.

 

Section 3.7 Compliance with Loan Documents. Borrower shall have provided all
agreements and performed all covenants required by this Agreement and all
representations and warranties herein and in the other Loan Documents made by
Borrower or any of its subsidiaries shall be true and correct as of the date
hereof.

 

Section 3.8 No Default. No default, or event which could become a default if
uncured, shall have occurred and be continuing on the date hereof.

 

ARTICLE IV

 

Representations And Warranties

 

In order to induce Lender to enter into this Agreement, Borrower represents and
warrants unto Lender as follows:

 

Section 4.1 Organization, etc. Borrower is a corporation validly organized and
existing and in good standing under the laws of the State of Delaware, is duly
qualified to do business and is in good standing in the State of Utah and all
jurisdictions where the nature of its business requires such qualification, and
has full power and authority and holds all requisite governmental licenses,
permits and other approvals to enter into and perform its obligations under the
Loan Documents to which it is a party and to own and hold under lease its
property and to conduct its business substantially as currently conducted by it.

 

3

 

 

Section 4.2 Due Authorization, Non-Contravention, etc. Borrower has the full
legal power, right and capacity to enter into and perform the Loan Documents to
which it is party. The execution, delivery and performance by Borrower of the
Loan Documents to which it is a party are within Borrower’s corporate powers,
have been duly authorized by all necessary corporate action, and do not (a)
contravene Borrower’s organizational documents, (b) contravene any contractual
restriction, law or governmental regulation or court decree. or order binding on
or affecting Borrower or any such obligor, (c) result in, or require the
creation or imposition of, any lien on any of any obligor’s properties, or (d)
require the consent or approval of any other person.

 

Section 4.3 Government Approval, Regulation, etc. No authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or other person is required for the due execution, delivery
or performance by Borrower of the Loan Documents to which it is a party. Neither
Borrower nor any of its subsidiaries is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended, or a “holding
company,” or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company” or of a “subsidiary company’’ of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935, as amended.

 

Section 4.4 Validity, etc. The Loan Documents executed by Borrower will, on the
due execution and delivery thereof, constitute, the legal, valid and binding
obligations of such parties enforceable in accordance with their respective
terms. Each document executed pursuant hereto by each named obligor will, on the
due execution and delivery thereof by such obligor, be the legal, valid and
binding obligation of such obligor enforceable in accordance with its terms.

 

ARTICLE V

 

Affirmative Covenants

 

Borrower agrees with Lender that during the time any amounts are due and owing
to Lender by Borrower, Borrower will, and will cause each of its subsidiaries
to, perform the obligations set forth in this Section.

 

Section 5.1 Books and Records. Borrower and each of its subsidiaries will keep
books and records which accurately reflect all of their business affairs and
transactions, or relate to the leases secured by the Deeds of Trust
(collectively, the “Leases”), and permit Lender or any of its representatives,
at reasonable times and intervals, to visit all of its offices and the Leases,
to discuss such affairs and transactions with their respective officers and
independent public accountants (and Lender is hereby authorized to have such
independent public accountants discuss the financial matters of Borrower and its
subsidiaries) and to examine (and, at the expense of Borrower, photocopy
extracts from) any of its books or other corporate records. Borrower shall pay
any fees incurred in connection with Lender’s exercise of its rights pursuant to
this Section.

 

Section 5.2 Environmental Covenant. Borrower will (i) use and operate all of its
facilities and properties (including the Leases) in compliance with all
environmental laws, keep all necessary permits, approvals, certificates,
licenses and other authorizations relating to environmental matters in effect
and remain in material compliance therewith, and handle all hazardous materials
in compliance with all applicable environmental laws, (ii) immediately notify
Lender and provide copies upon receipt of all written claims, complaints,
notices or inquires relating to the condition of its facilities and properties
or compliance with environmental laws, and shall promptly cure and have
dismissed with prejudice to the satisfaction of Lender any actions and
proceedings relating to compliance with environmental laws, and (iii) provide
such information and certifications which Lender may reasonably request from
time to time to evidence compliance with this Section.

 

4

 

 

Section 5.3 Further Assurances. Borrower will execute and deliver all such other
and additional instruments, notices, releases and other documents and will do
all such other acts and things as may be reasonably necessary or appropriate to
more fully secure Lender or its successors or assigns all of the respective
rights and interests herein and hereby or pursuant to any of the other Loan
Documents granted or intended so to be.

 

ARTICLE VI

 

Negative Covenants

 

Borrower agrees with Lender that, during the time any amounts are due and owing
to Lender by Borrower, Borrower will, and will cause each of its subsidiaries
to, perform the obligations set forth in this Section.

 

Section 6.1 No Senior Pari Passu Indebtedness. Borrower shall not, without
Lender’s consent, incur any indebtedness which is senior to or in pari passu to
that of Lender nor directly or indirectly hypothecate, pledge or encumber the
Leases, cash flow, assets or reserves of Borrower in or to any other credit
facility, loan or arrangement which is senior to or in pari passu to this Credit
Facility while any part of the principal advanced by Lender under the Note is
outstanding and/or unpaid.

 

Section 6.2 Liens of Deeds of Trust and Security Agreement-Pledges. The Deeds of
Trust and the Security Agreement-Pledges are, and always will be kept, a direct
first perfected lien and security interest upon one hundred percent (100%) of
the interest in the Leases, as hereinafter defined, owned by or held in the name
of Borrower (as to the Deeds of Trust). Borrower will not create or suffer to be
created or permit to exist any lien, security interest or charge which is
senior, prior to or on a parity with the liens and security interests of the
Deeds of Trust and the Security Agreement-Pledges upon the Leases covered by the
Deeds of Trust or the personal property in the names of the Borrower, or any
part thereof or upon the rents, issues, revenues, profits and other income
therefrom.

 

Section 6.3 Business Activities. Borrower is a corporation and will not engage,
or permit any of its subsidiaries to engage, in any business activity, except
the owning, operating, producing, processing and marketing of hydrocarbons and
such activities as may be incidental or related thereto, without the prior
written consent of Lender, in its sole discretion.

 

Section 6.4 Consolidation, Merger, etc. Borrower will not liquidate or dissolve,
consolidate with, or merge into or with, any other person or entity without the
prior written consent of Lender, which consent shall not be unreasonably
withheld.

 

Section 6.5 No Change in Name, Location, etc. Borrower will not change its name
or identity, or change the location of its chief executive office or its chief
place of business or the place where Borrower keeps its books and records
concerning the Leases without the prior written consent of Lender, which consent
shall not be unreasonably withheld.

 

5

 

 

ARTICLE VII

 

Events of Default/Remedies of Lender

 

Each of the following events or occurrences described in this Section shall
constitute an “Event of Default”:

 

Section 7.1 Non-Payment of Obligations. Borrower shall default in the payment or
prepayment (as applicable) when due of any principal of or interest under the
Note, or Borrower or any other obligor shall default in the payment when due of
any other monetary obligation arising by, through or under the Loan Documents
after receipt of written notice of such failure to pay and after the expiration
of a five (5) day grace period.

 

Section 7.2 Breach of Warranty. Any representation or warranty made or deemed to
be made hereunder or in any of the other Loan Documents, or any other writing or
certificate furnished by or on behalf of Borrower or any of its other
subsidiaries or its affiliates that are parties to the Collateral Documents for
the purposes of or in connection with this Agreement or any such other Loan
Document is false in any material respect.

 

Section 7.3 Non-Performance of Certain Covenants and Obligations. A default in
the due performance by any party to the Loan Documents and continuation of such
default beyond the applicable grace period expressly granted, if any, with
respect thereto.

 

Section 7.4 Bankruptcy, Insolvency, etc. Borrower shall (a) be declared bankrupt
(involuntary or voluntary) or generally be unable to pay, or admit in writing
its inability or unwillingness to pay its debts as they become due, (b) apply
for, consent to, or acquiesce in, the appointment of a trustee, receiver,
sequestrator or other custodian for Borrower, the Leases or any other property
of any thereof, or make a general assignment for the benefit of creditors, or
(c) in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for Borrower, any of its other subsidiaries or for the Leases or any
part of any thereof, and such trustee, receiver, sequestrator or other custodian
shall not be discharged within sixty (60) days or an action commenced within
such period seeking such discharge and prosecuted in good faith to conclusion.

 

Section 7.5 Remedies of Lender. Upon an event of default described above in this
Article VII, Lender shall, prior to exercising the remedies described herein,
provide Borrower with written notice specifying in reasonable detail the event
of default which has occurred and stating that it intends to exercise remedies
provided in this Section. Borrower shall then have five (5) days in the case of
a monetary default, and twenty (20) days in the case of a non-monetary default,
after receipt of such notice to cure or cause to be cured such default and to
provide Lender with notice and reasonable documentation that it has cured or
cause to be cured such Event of Default. If Borrower does not provide such
proper notice and evidence, then Lender may immediately by notice to Borrower
declare all or any portion of the outstanding principal amount under the Note
and other obligations to be due and payable whereupon the full unpaid amount
under the Note and other obligations which shall be so declared due and payable
shall be and become immediately due and payable, without further notice, demand
or presentment, except as may be required by applicable law. Lender is further
authorized, after the passage of the particular cure period, to perform or cause
to be performed such act or take such action or pay such money that Lender deems
necessary or desirable to cure such event of default, and any expenses so
incurred by Lender and any money so paid by the Lender shall be a demand
obligation owing by Borrower to the Lender and the Lender, upon making such
payment, shall be subrogated to all of the lights of the person receiving such
payment. Each amount due and owing by Borrower to the Lender pursuant to this
Agreement or any other Loan Document shall bear interest from the date of notice
to Borrower of such expenditure or payment or other occurrence which gives rise
to such amount being owed to the Lender until paid equal to the prime rate of
interest quoted by J.P. Morgan Chase Bank from time to time, plus three percent
(3%) per annum, and all such amounts together with such interest thereon shall
become part of the obligations evidenced by the Note and deemed secured by the
Deeds of Trust, the Security Agreement-Pledges and all other Loan Document
described or contemplated by this Agreement as security for the obligations of
Borrower and its subsidiaries. Upon demand, after the occurrence of an event of
default, Borrower and its other subsidiaries shall reimburse Lender for all
reasonable amounts expended (including the fees and out-of-pocket expenses of
counsel) in connection therewith, as a result of or in connection with its
exercise of remedies, together with interest on such amounts at the Note default
interest rate from the date incurred until reimbursed.

 

6

 

 

Further upon an event of default as described hereinabove and the expiration of
any applicable cure period provided as set forth hereinabove, Lender shall be
entitled to exercise all of its rights under the Loan Documents in accordance
with the terms set forth therein and in accordance with applicable law then in
effect.

 

ARTICLE VIII

 

Miscellaneous

 

Section 8.1 Expenses; Indemnification. Borrower agrees to pay on demand all
costs and expenses incurred by Lender in collection with the preparation,
negotiation, and execution of this Agreement and any and all amendments,
modifications, and supplements hereto. Borrower agrees to pay and to hold Lender
harmless from and against all excise, sales, stamp, or other taxes and all fees
payable in collection with this Agreement or the transactions contemplated
hereby, and agree to hold Lender harmless from and against any and all present
or future claims or liabilities with respect to or resulting from Borrower
performing or delaying in performing their obligations under this Agreement.

 

Section 8.2 No Waiver; Cumulative Remedies. No failure on the part of Lender to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power, or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power, or
privilege under this Agreement preclude any other or fm1her exercise thereof or
the exercise of any other right, power, or privilege. The rights and remedies
provided for in this Agreement are cumulative and not exclusive of any right;
and remedies provided by law.

 

Section 8.3 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Borrower and Lender and their respective successors, and
assigns, except that Borrower may not assign any of its rights or obligations
under this Agreement without the prior written consent of Lender, which consent
shall not be unreasonably withheld.

 

Section 8.4 Amendment; Entire Agreement. This Agreement together with all other
Loan Documents described or referenced in this Agreement embodies the entire
agreement among the parties hereto and supersedes all prior agreements and
understandings, if any, relating to the subject matter hereof. The provisions of
this Agreement may be amended or waived only by an instrument in writing signed
by the parties hereto.

 

7

 

 

Section 8.5 Notices. Any notice, consent, or other communication required or
permitted to be given under this Agreement to Lender or Borrower must be in
writing and delivered in person or mailed by registered or certified mail,
return receipt requested, postage prepaid, sent by verifiable facsimile
transmission, or by verifiable overnight delivery service, as follows:

 

  To Lender: Superior Drilling Products, Inc.     Attn: Chris Cashion, Chief
Financial Officer (“CFO”)     1583 S. 1700 E.     Vernal, UT 84078     FAX:
(435) 789-0595         Copy to: Randolph Ewing     Ewing & Jones, PLLC     6363
Woodway, Suite 1000     Houston, Texas 77057     FAX: (713) 590-9601         To
Borrower: Tronco Energy Corp.     1583 S. 1700 E.     Vernal, UT 84078    
Attention:  Chief Executive Officer (“CEO”)     FAX:  (801) 990-1256

 

Any such notice, consent, or other communication shall be deemed given when
delivered in person or, if mailed, when duly deposited in the U.S. mails, or if
by overnight delivery service, when actually delivered.

 

Section 8.6 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF UTAH.

 

Section 8.7 Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.

 

Section 8.8 Survival of Representations and Warranties. All representations and
warranties made in this Agreement or in any certificate delivered pursuant
hereto shall survive the execution and delivery of this Agreement, and no
investigation by Lender shall affect the representations and warranties or the
right of Lender to rely upon them.

 

Section 8.9 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instruments.

 

Section 8.10 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

Section 8.11 USA Patriot Act Compliance. This Agreement is expressly subject to
the provisions of the USA Patriot Act, PublicLaw107-56, signed into law October
26, 2001, and as amended, and the resulting amendments to the various and sundry
federal statutes resulting from its provisions.

 

8

 

 

Section 8.12 Drafting. Each of the parties hereto acknowledges that each party
was actively involved in the negotiation and drafting of this Agreement and that
no law or rule of construction shall be raised or used in which the provisions
of this Agreement shall be construed in favor or against any Party hereto
because one is deemed to be the author thereof.

 

Section 8.13 COUNSEL. EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES THAT HE, SHE OR
IT IS EXECUTING A LEGAL DOCUMENT THAT CONTAINS CERTAIN DUTIES, OBLIGATIONS AND
RESTRICTIONS AS SPECIFIED HEREIN. EACH PARTY FURTHERMORE ACKNOWLEDGES THAT HE,
SHE OR IT HAS BEEN ADVISED OF HIS, HER OR ITS RIGHT TO RETAIN LEGAL COUNSEL, AND
THAT HE, SHE OR IT HAS EITHER BEEN REPRESENTED BY LEGAL COUNSEL PRIOR TO EACH
PARTY’S EXECUTION HEREOF OR HAS KNOWINGLY ELECTED NOT TO BE SO REPRESENTED.

 

Section 8.14 NO ORAL AGREEMENTS. THIS WRITTEN LOAN AGREEMENT TOGETHER WITH THE
DOCUMENTS DESCRIBED OR REFERENCED HEREIN REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

Signature Page Follows

 



9

 

 

Executed as of the Effective Date above written.

 

  “Borrower”       TRONCO ENERGY CORP.         By:       Troy Meier, President  
      “Lender”       SUPERIOR DRILLING PRODUCTS, INC.         By:       Chris
Cashion, Chief Financial Officer

 

The undersigned are executing this Agreement for the purposes of confirming the
statements made in Section 3.3 of this Agreement.

 

  MEIER FAMILY HOLDING COMPANY, LLC         By:       Annette Meier, Manager

 

The undersigned are executing this Agreement for the purposes of confirming the
statements made in Section 3.4 of this Agreement.

 

  MEIER MANAGEMENT COMPANY, LLC         By:       Annette Meier, Manager

 

The undersigned are executing this Agreement for the purposes of confirming the
statements made in Sections 3.5 and 3.6 of this Agreement.

 

  “Guarantors”         By:     Troy Meier         By:       Annette Meier

 

 

 

 

Schedule 1.3

 

Collateral Documents

 

 

1. A pledge of 2,626,350 shares of common stock of Lender held in the name of
Meier Management Company, LLC, pursuant to that certain Security
Agreement-Pledge-MMC.

 

2. A pledge of 5,641,510 shares of common stock of Lender held in the name of
Meier Family Holding Company, LLC, pursuant to that certain Security
Agreement-Pledge-MFHC.

 

3. Joint and several guaranty, by Gilbert Troy Meier, Annette Deuel Meier, in
their individual capacities and as the Trustees of the Gilbert Troy Meier Trust
and the Trustees of the Annette Deuel Meier Trust (collectively, the
“Guarantors”), respectively, pursuant to that certain Guaranty executed by each
of the Guarantors as of the date hereof.

 



 

 